Citation Nr: 0921706	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-26 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for a left foot 
disability, to include hallux valgus.

2.  Entitlement to a compensable evaluation for a right foot 
disability, to include degenerative osteoarthritis of the 
great toe, metatarsophalangeal joint, and hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Marine Corps from December 1976 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 Rating Decision by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection, and a single noncompensable rating, for a 
bilateral foot disability identified as degenerative 
osteoarthritis of the great toes, metatarsophalangeal joints, 
bilateral hallux valgus.

In December 2008, the Board remanded the matter to obtain the 
Veteran's post-service treatment records and to afford the 
veteran a new examination.  An examination was provided in 
January 2009, following the acquisition of the Veteran's VA 
treatment records.  As the required development has been 
accomplished, the Board may proceed to the merits of the 
claim.

The Board notes that the Veteran's disabilities were 
originally treated by the RO as a bilateral condition.  Based 
on the fact that evidence shows a different disability 
picture in each foot (including January 2009 X-rays which 
show evidence of arthritis in the right great toe, but not in 
the left great toe), the Board has determined that it would 
be most accurate to rate disability to each foot separately.  
The Veteran is not put at a disadvantage by the assignment of 
separate evaluations.


FINDINGS OF FACT

1.  The veteran's left foot disability is manifested by no 
more than mild hallux valgus.  It is not manifested by 
disability severe enough to approach that due to amputation 
of the great toe, and it has not been surgically resected.  
The Veteran does not have degenerative osteoarthritis in his 
left foot.

2.  The Veteran has degenerative osteoarthritis of the great 
toe of the right foot, metatarsophalangeal joint, which 
causes painful motion.

3.  The Veteran's right foot hallux valgus is not manifested 
by severity equivalent to amputation of the great toe, and 
has not been surgically resected.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left foot 
disability, to include hallux valgus, have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.20, 4.31, 4.71a, Diagnostic Code 5280 (2008).

2.  The criteria for a 10 percent evaluation for degenerative 
osteoarthritis of the great toe, metatarsophalangeal joint, 
have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.31, 4.45, 4.71a, 
Diagnostic Code 5003 (2008).

3.  The criteria for a separate compensable rating for a 
right foot disability, to include hallux valgus, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.20, 4.31, 4.71a, Diagnostic Code 5280 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for degenerative osteoarthritis of the great toes, 
metatarsophalangeal joints, bilateral hallux valgus.  Courts 
have held that once service connection is granted, the claim 
is substantiated; additional notice is not required, and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App.112 (2007).  No additional discussion of the duty to 
notify is therefore required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In conjunction with the Veteran's 
claim, VA obtained the Veteran's service treatment records, 
as well as post-service treatment records.  Examinations were 
provided for the Veteran in August 2004 and January 2009.  
The Veteran did not request a hearing in conjunction with his 
claim.  Significantly, the appellant has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Evidence

The Veteran was examined in August 2004.  The examiner noted 
a history of bilateral bunions.  The Veteran complained of 
bilateral foot pain, at a level of four on a scale of 1-10, 
and stated that he had weakness and stiffness, as well as 
fatigability and lack of endurance with prolonged standing 
and walking.  He did not experience flare-ups.  The Veteran's 
condition did not affect his employment, as he had not worked 
in two years.  On physical examination, the feet were not 
painful.  His range of motion was not limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
movement.  There was no objective evidence of painful motion.  
The Veteran did not have hammertoes, high arches, claw foot, 
or any other deformity.  He had bilateral "very mild" 
hallux valgus with angulation of approximately 15 degrees; 
the examiner believed that the hallux valgus could passively 
be reduced back to normal.  X-rays of the left foot showed 
hallux valgus, with some thickening of the soft tissues over 
the head of the first metatarsal.  X-rays of the right foot 
showed a more pronounced hallux valgus, with more prominent 
soft tissue over the head of the first metatarsal than the 
left foot.  The diagnosis was "[v]ery mild bilateral bunions 
with no loss of function."  

On his VA Form 9 Appeal, the Veteran articulated that the 
foot condition worsened, and indicated an increased pain 
level of "5 to 7 on a scale of 1-10".  He stated that the 
pain kept him from sleeping and caused him to wake up in the 
middle of the night.

After the Veteran's claim was remanded, he was reexamined in 
January 2009.  The examiner noted that the Veteran's 
treatment records did not reveal treatment for a foot 
condition, and that he was not currently being treated for 
his feet.  The Veteran informed the examiner that he had 
bilateral cramping pain in his toes two or three times per 
month, depending on how long he stood, which was relieved by 
getting off his feet.  The pain was across the top of the 
toes while standing and walking.  Pain was a three or four 
out of ten.  He had trouble walking long distances because it 
caused pain in his calves and back.  He was able to stand for 
an hour or two, but could only walk for a quarter of a mile 
at a time.  The Veteran denied swelling, heat, redness, 
stiffness, fatigability, weakness, or lack of endurance, and 
stated that he did not experience flare-ups.  His disability 
did not affect employment, as he was not working.  The 
Veteran noted that he was unemployed due to an unrelated, 
non-service-connected disability of his neck.  On physical 
examination, the examiner noted no painful motion, swelling, 
tenderness, instability, weakness, or abnormal weightbearing 
in either foot.  There was no muscle atrophy.  Both of the 
Veteran's feet had mild valgus angulation of the 
metatarsophalangeal joint of the great toe without 
abnormality of dorsiflexion or stiffness of the joint.  The 
Veteran did not have any skin abnormalities, pes cavus, 
flatfoot, muscle atrophy, or malunion or nonunion of the 
tarsal or metatarsal bones.  X-rays of the left foot showed 
hallux valgus, but no evidence of arthritis.  The Veteran had 
a fragmentation of the medial sesamoid bone of the great toe.  
The examiner determined that the Veteran's left foot had only 
a "minor abnormality."  The X-rays of the right foot 
revealed hallux valgus and mild degenerative joint disease of 
the first metatarsophalangeal joint.  He had a small bunion 
of the medial first metatarsal head, and a tripartite medial 
sesamoid bone of the great toe.  

Increased Ratings

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Veteran's service-connected foot conditions are currently 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5280.  These diagnostic codes take 
into account both the x-ray evidence of degenerative changes 
as well as the resulting limitation of the foot.  Diagnostic 
Code 5003 applies to degenerative arthritis, with applicable 
ratings based on limitation of motion, painful motion, or 
degeneration in either two or more major joints or two or 
more minor joint groups.  Under Diagnostic Code 5280, a 10 
percent evaluation is assigned for unilateral hallux valgus 
that is severe, if equivalent to amputation of the great toe, 
or when there has been surgery, with resection of the 
metatarsal head.  

In this case, service connection was granted for the 
bilateral foot condition in a September 2004 rating decision.  
A noncompensable rating was assigned.  Where the applicable 
Diagnostic Codes do not provide a zero percent evaluation, 
but the minimum requirements for a compensable evaluation are 
not met, a zero percent evaluation is assigned.  38 C.F.R. 
§ 4.31.

Left Foot

The medical evidence does not support a compensable rating 
for disability due to the Veteran's left foot condition.  
Initially, although the Veteran was originally diagnosed with 
arthritis of the left great toe while in service, X-rays from 
August 2004 and January 2009 show that the Veteran does not 
have arthritis in his left foot.  Just as service connection 
cannot be granted when a claimed disability does not exist, 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), an increased 
rating for a claimed disability that does not exist would not 
be appropriate.  For a compensable rating under Diagnostic 
Code 5003 for arthritis, the Veteran would have to show, 
first and foremost, that he has arthritis.  As the evidence 
is clear that the Veteran does not have arthritis of the left 
foot, a compensable rating is not warranted for arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Likewise, a compensable evaluation is not warranted for 
hallux valgus of the left foot.  There is no medical evidence 
of more than mild hallux valgus.  The August 2004 examiner 
noted "very mild" hallux valgus.  The January 2009 examiner 
found "mild valgus angulation."  Neither of the 
examinations revealed loss of function, and there is no 
evidence of surgery involving resection of the metatarsal 
head.  The Board therefore concludes that the Veteran's 
disability does not nearly approximate the criteria for a 
compensable evaluation under Diagnostic Code 5280.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.

The Veteran's service-connected left foot disability does not 
involve any of the other disabilities listed in the schedule 
for foot disabilities, including flatfoot, claw foot, or 
hammertoe.  The Board notes that X-rays of the Veteran's left 
foot in January 2009 showed that he has fragmentation of the 
sesamoid bone of the great toe of the left foot.  The 
examiner did not determine whether the fragmentation was 
congenital or post-traumatic.  The Veteran is not service-
connected for the residuals of a fractured foot or the 
nonunion of metatarsal bones, and there is no evidence that 
the fragmentation is due to the Veteran's hallux valgus.  The 
fragmentation of his sesamoid bone does not qualify for a 
compensable evaluation under Diagnostic Code 5283, which 
addresses nonunion of metatarsal bones.  Therefore, a 
separate compensable evaluation is not warranted for his left 
foot disability under any other Diagnostic Code for 
disability of the foot.  38 C.F.R. § 4.71a, Diagnostic Codes 
5276-5284.



Right Foot

The Board finds that the Veteran's right foot disability 
warrants a 10 percent evaluation for arthritis.  

X-ray evidence shows that the Veteran has arthritis of the 
right great toe.  According to both examinations discussed 
above, there was no evidence of limitation of motion of the 
arthritic great toe joint that is so severe as to qualify for 
a compensable evaluation under criteria for rating limitation 
of motion of a particular joint.  The Board notes that with 
any form of arthritis, painful motion is an important factor.  
It is the intention of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 for painful 
motion is in order where arthritis is established by X-ray 
findings and no actual limitation of motion of the affected 
joint is demonstrated, but painful motion is evident.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Diagnostic Code 5003 provides that a 10 percent evaluation is 
only applicable for limited or painful motion for each 
"major joint or group of minor joints affected by limitation 
of motion . . . ."  According to 38 C.F.R. § 4.45, the 
interphalangeal joints and the metatarsal joints are 
considered a minor group of joints.  The Veteran's arthritis 
is of the metatarsophalangeal joint.  The Board acknowledges 
that both examinations found no evidence of painful motion.  
The Veteran informed the January 2009 examiner, however, that 
he had pain across the top of his toes at the area of the 
metatarsal heads when standing and while walking.  The 
Veteran told the August 2004 examiner that he experienced 
weakness, stiffness, fatigability, and lack of endurance of 
the foot with prolonged standing and walking, which are 
factors considered by DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board finds that it must resolve reasonable doubt in this 
case in favor of the Veteran, as the evidence is at least in 
equipoise as to whether the Veteran experiences painful 
motion.  38 C.F.R. § 4.3.  There might not have been 
objective evidence of painful motion during the brief period 
of time that the Veteran was examined, but his statements 
that he experienced pain, weakness, stiffness, and 
fatigability in his toe while walking is credible.  Under 
Diagnostic Code 5003, a 10 percent evaluation is applicable 
for the painful motion of the toe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

There is no medical evidence of more than mild hallux valgus 
of the right foot.  There is also no evidence of loss of 
function or of prior surgery involving resection of the 
metatarsal head.  Both the August 2004 examiner and the 
January 2004 examiner found only mild hallux valgus of the 
right foot.  As discussed above, hallux valgus is only 
compensable if it is severe enough to be equivalent to the 
amputation of the great toe or if it has been operated on to 
resect the metatarsal head.  The Board concludes that the 
Veteran's disability does not approximate the criteria for a 
compensable evaluation under Diagnostic Code 5280.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.

As with the left foot, the Veteran's service-connected right 
foot disability does not involve any of the other 
disabilities listed in the schedule for foot disabilities, 
including flatfoot, claw foot, or hammertoe.  The Veteran 
also has a tripartite medial sesamoid bone of the right great 
toe.  This too may be congenital.  Similar to the situation 
with the left great toe, the Veteran is not service connected 
for the residuals of a fracture of the right great toe, and 
there is no evidence that his condition is due to his hallux 
valgus or arthritis.  An additional compensable evaluation is 
not warranted for his right foot disability under any other 
Diagnostic Code for disability of the foot.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276-5284.
 

Extraschedular

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's foot 
disabilities.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as 
demonstrated by evidence showing that the disability at issue 
causes marked interference with employment, or has in the 
past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  According to 38 C.F.R. § 4.1, 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned therein.  What the Veteran has not shown 
in this case is that his service-connected foot disabilities 
have resulted in unusual disability or impairment that 
rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  The disabilities have not 
required frequent periods of hospitalization.  In fact, the 
Veteran has gone long periods without any medical treatment 
for his foot disabilities.  The Veteran is not employed, but 
that is due to a neck injury suffered after service, 
according to what the Veteran told the January 2009 examiner.  
Thus, he has not lost any time from work as a result of his 
service-connected disabilities.  Further, the evidence shows 
that the Veteran can complete all routine activities of daily 
living as required.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the Veteran's service-
connected foot conditions.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a compensable evaluation for a left foot 
disability is denied.

Entitlement to a 10 percent evaluation for a right foot 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


